     Case 2:17-cv-07465-SB-JPR Document 54 Filed 11/23/20 Page 1 of 1 Page ID #:2279




1
2

3
4                                                            JS-6
5
6
7

8                           UNITED STATES DISTRICT COURT

9                           CENTRAL DISTRICT OF CALIFORNIA

10
                                           )
11    KEVIN LIU,                           ) Case No. CV 17-7465-SB (JPR)
                                           )
12                      Petitioner,
                                           )
                                             J U D G M E N T
13                     v.                  )
                                           )
14    MARCUS POLLARD, Warden,              )
                                           )
15                      Respondent.        )
                                           )
16
            Pursuant to the Order Accepting Findings and
17
      Recommendations of U.S. Magistrate Judge,
18
            IT IS HEREBY ADJUDGED that the Petition is denied, and this
19
      action is dismissed with prejudice.
20
21
22

23
      DATED:   November 23, 2020
24                                             STANLEY BLUMENFELD, JR.
                                               U.S. DISTRICT JUDGE
25
26

27
28
